Title: From George Washington to Major General Robert Howe, 28 July 1780
From: Washington, George
To: Howe, Robert


					
						Dear Sir
						Head Quarters Bergen County 28th July 1780.
					
					I have recd yours of the 26th—The Army will move from this Ground tomorrow Morning by the Paramus Route, you will therefore direct your dispatches in future to take that Road.
					Our present stock of Musket Cartridges being very insufficient for the probable demand, you will be pleased to order seventy or eighty Infantry and about twenty Artillery Men to take Colo. Lambs directions for carrying on that Business—They must be men who have been used to it—and are to continue untill the stock of materials on hand is worked up. I am Dear Sir Yr &.
				